DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The terminal disclaimer filed on 11/11/2020 has been approved and recorded.

Continuity Information
3.    This application is continuation application of U.S. Patent Application No. 16/042,495, filed on July 23, 2018, now allowed, which is a continuation application of U.S. Patent Application No. 14/740,006, filed on June 15, 2015, now U.S. Patent No. 10,062,855, which is a Continuation of U.S. Patent Application No. 14/289,212, filed on May 28, 2014, now U.S. Patent No. 9,105,648, which is a Continuation of U.S. Patent Application No. 13/886,098 filed on May 2, 2013, now U.S. Patent No. 8,742,411, which is a Continuation Bypass of International Application No. PCT/KR2011/008280, filed on November 2, 2011, and claims the benefit of Korean Application Nos. 10-2010-0108113 filed on November 2, 2010, 10-2011-0004054 filed on January 14, 2011, and 10-2011-0113121 filed on November 2, 2011, the contents of which are incorporated by reference in their entirety for all purposes as if fully set forth below. 

Allowable Subject Matter
4.    Claims 26-56 are allowed.
  Reasons for Allowance
5.    The following is an examiner's statement of reasons for allowance:
6.    Regarding claims 26-45, 50-56, the prior art failed to disclose or reasonably suggest  wherein the adhesive comprises a first region coming in contact with the organic electronic device (OED); and a 

7.    Regarding claim 46, the prior art failed to disclose or reasonably suggest wherein the adhesive comprises a first region coming in contact with the organic electronic device (OED); and a second region not coming in contact with the organic electronic device (OED), wherein the moisture absorbent is present at contents of 0 to 20% and 80 to 100% in the first and second regions, respectively, based on the total weight of the moisture absorbent in the adhesive, wherein the adhesive has a viscosity at room temperature of 106 dynes/cm2 or more, and wherein the first region has a smaller thickness than the second region.

8.    Regarding claim 47, the prior art failed to disclose or reasonably suggest wherein the adhesive comprises a first region coming in contact with the organic electronic device (OED); and a second region not coming in contact with the organic electronic device (OED), wherein the moisture absorbent is present at contents of 0 to 20% and 80 to 100% in the first and second regions, respectively, based on the total weight of the moisture absorbent in the adhesive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899